MEMORANDUM **
Peter Frederick Harris appeals from his guilty-plea conviction and 60-month sentence for distribution of methamphetamine, possession with intent to distribute methamphetamine, and possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and (b)(l)(B)(viii). Pursuant to Anders v. Cali*677fornia, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Harris’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.